Citation Nr: 0606067	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-13 027	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1976 to September 1992, which included service in 
Southwest Asia.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Waco RO.  In May 2003, the veteran testified at a 
hearing before a hearing officer.  In August 2004 the case 
was remanded for evidentiary development.


FINDINGS OF FACT

Non-Hodgkin's lymphoma was not manifested in service or in 
the veteran's first postservice year, and the preponderance 
of the evidence is against finding that his non-Hodgkin's 
lymphoma is related to service.  


CONCLUSION OF LAW

Service connection for non-Hodgkin's lymphoma is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A July 2002 statement of the case (SOC); July 2003, January 
2004, and June 2005 supplemental SOCs (SSOCs); and letters in 
October 2001, January 2003, November 2003, and August 2004, 
all provided at least some VCAA-type notice, i.e., of what 
the evidence showed, the criteria for establishing service 
connection, and the bases for the denial of the claim.  
October 2001, January 2003, November 2003, and August 2004 
letters outlined the appellant's and VA' s responsibilities 
in developing evidence to support the claim, advised him of 
what type of evidence would be pertinent to the claim, and 
advised him to identify evidence for VA to obtain and 
specifically (See August 2004 letter at p. 2) to submit any 
evidence in his possession pertaining to the claim.  

Although complete content-complying notice was not provided 
prior to the initial adjudication of the matter on appeal, 
the veteran has had full opportunity to respond and 
supplement the record, and to participate in the adjudicatory 
process after full notice was given.  The claim was reviewed 
after full notice was given.  See June 2005 SSOC.  In a 
January 2006 statement, the veteran indicated he had no 
additional evidence to submit.  He is not prejudiced by any 
notice timing defect. 

Regarding the duty to assist, to the extent possible, private 
treatment records have been secured.  VA has arranged for the 
veteran to be examined (to obtain a nexus opinion).  He has 
not identified any pertinent records that remain outstanding.  
VA's duty to assist is met.  

II. Factual Background

The veteran's service medical records do not contain any 
complaints, findings, or diagnosis related to non-Hodgkin's 
lymphoma.  His service personnel records reflect that he was 
in Germany from September 1985 to May 1988.

A June 1998 Persian Gulf registry examination did not reveal 
any complaints, findings, or diagnosis related to non-
Hodgkin's lymphoma.  

July 1998 VA chest x-rays reveals calcified hilar lymph 
nodes, especially on the right.  The impression was that 
there was no active chest disease.

An April 2000 consultation report from P. V., M.D., reflects 
that the veteran complained of pain and swelling in the right 
thigh and calf of 10-days duration.  An MRI, ordered by R. Z, 
M.D., reflected a possible diagnosis of non-Hodgkin's 
lymphoma.  A biopsy that same month confirmed the diagnosis.  
In a January 2001 treatment record Dr. P. V., notes that he 
discussed the etiology of lymphoma with the veteran.  He 
indicated that he advised the veteran that exposure to 
various chemicals in the war was a likely positive factor, 
but that this was not yet proven.  

In a November 2001 statement, Dr. P. V. reported s that the 
veteran had stage IV non-Hodgkin's lymphoma, follicular type 
diagnosed approximately two years earlier.  He noted that the 
veteran was exposed to certain agents during his military 
service and at one time in the past was found to have a 
calcified lymph node in the hilar area, but that no further 
workup was done at the time.  The physician concluded that 
there was a possibility that the non-Hodgkin's lymphoma was 
due to chemicals associated with his military service.  

In a February 2002 treatment record, Dr. P. V. notes that he 
discussed with the veteran the etiology of lymphoma.  The 
veteran informed him that he was in Europe close to Chernobyl 
when the incident there occurred, and he was not sure if this 
could explain the lymphoma.  Dr. P. V. advised the veteran 
that radiation exposure definitely was an etiologic factor 
[for non Hodgkins lymphoma], but that he could not tell the 
veteran whether his diagnosis of lymphoma [more than 10 years 
after Chernobyl] could be attributed to that.

In April 2002, the veteran submitted an article about the 
April 1986 accident at the Chernobyl power plant.  The 
article discussed how the accident occurred, the area 
affected, and the effects of the accident.

In a May 2002 treatment record, Dr. P. V. notes that the 
veteran asked him if it was possible that the fact that he 
was in Germany in 1986 close to Chernobyl had anything to do 
with the development of lymphoma and Dr. P. V. commented that 
it was possible.  In a May 2003 treatment record, it was 
noted that at the end of the examination, the physician had 
an extensive discussion with the veteran about the etiology 
of his type of lymphoma.  The veteran was told that it was 
hard to pinpoint a chemical responsible for the disease, and 
that it was most likely multifactorial.   

In September 2002, in response to a request for DD Form 1141 
or other records that would show the veteran was exposed to 
radiation in service, the National Personnel Records Center 
(NPRC) stated that there were no such documents.  

In an October 2002 statement, Dr. P. V. stated that although 
the veteran was diagnosed with a follicular type of lymphoma 
in 1999, it was very possible that it was existing in the 
veteran's body since 1989.  He reiterated that the disease 
might be related to service.  A December 2002 statement from 
the physician indicated that the veteran had relapsed and was 
once again receiving treatment for non-Hodgkin's lymphoma.  

At a May 2003 hearing with a Decision Review Officer, the 
veteran testified that he was exposed to radiation that was 
released in the Chernobyl accident, and that they were not 
notified of the exposure until approximately a month to a 
month and a half after the accident.  He stated that they 
were advised not to eat food produced in the local economy 
(as they were not sure how far the radiation had progressed 
or what the level of exposure was).  He stated that prior to 
that notice, he and his wife bought all local fruits and 
vegetables.  He also stated that he was exposed to oil smoke 
from the wells in the Persian Gulf.  He indicated that Dr. P. 
V. reviewed his service medical records as well as some 
postservice medical records.  He was never tested for 
radiation exposure in Germany nor did he wear any type of 
badge.  

In a September 2003 statement, Dr. P. V. reported that the 
veteran's lymphoma was in remission and pointed out that the 
major contributing factor for the development of the disease 
was exposure to various chemical agents during his military 
service.  

In October 2004, the veteran submitted internet information 
from the Think Twice Global Vaccine Institute entitled 
Experimental Vaccines and Gulf War Syndrome.  The article 
discusses health problems experienced by Gulf War veterans, 
their spouses, and children, and contains an excerpt from a 
Senate hearing that discussed a 6-month investigation that 
focused on Gulf War veteran, but also included World War II 
era veterans to the present.  

On April 2005 VA examination, the veteran's claims file was 
reviewed.  The veteran reported that he probably was exposed 
to some radiation from the Chernobyl reactor accident in 
1986.  He related that, at the time of the accident, he was 
stationed in Germany, approximately 400 miles away from the 
Chernobyl site, and that the exposure continued for several 
months.  He also reported exposure to burning oil field fumes 
in the Persian Gulf for six months in 1990 and 1991.  He was 
given pyridostigmine tablets, which were given to all soldier 
deployed in the Persian Gulf.  The examiner noted the veteran 
was currently undergoing treatment for lymphoma, and 
commented that he found no evidence of symptoms consistent 
with non-Hodgkin's lymphoma in the veteran's service medical 
records or within approximately one-year after his discharge 
from service that could be linked to the diagnosis.  He did 
not agree with the statements by the veteran's private 
physician and he considered them speculative.  He opined that 
it was less likely than not that the lymphoma was related to 
the veteran's exposure to oil well fumes in the Persian Gulf.  
He found nothing in the literature to support a relationship 
because, although the cause of non-Hodgkin's lymphoma was 
unknown, cythogenic abnormalities and oncogene over 
expression both play a significant role in the pathogenesis 
of non-Hodgkins lymphoma.  It was also his medical opinion 
that it was less likely than not that the pyridostigmine 
tablets caused the lymphoma.  The physician found no evidence 
in the medical literature that there was any relationship 
between the tablets given to all military troops and the 
development of lymphoma while they were serving in the 
Persian Gulf for the same reasons stated previously.  He also 
opined that it was less likely than not that the radiation 
from the Chernobyl accident had anything to do with the 
veteran's non-Hodgkin's lymphoma.  He noted that the veteran 
was 400 to 500 miles away from the accident when it occurred 
and that according to medical literature, radiation is not 
one of the risk factors for non-Hodgkin's lymphoma.  It was 
also the physician's opinion that it was less likely than not 
that the lymphoma was caused by active duty from 1976 to 1992 
and that, to the best of his ability, he found no link to 
military service.  

In an April 2005 statement, Dr. P. V. reported that the 
veteran's lymphoma had transformed to leukemia, and that he 
believed the disease was due to prior exposure to dangerous 
materials (like depleted uranium).

In May 2005, the veteran submitted a research report by a 
non-profit organization about Gulf War Veterans, the U. S. 
government, and depleted uranium from 1990-2000.  The report 
discusses ammunition made of depleted uranium used in the 
Persian Gulf, and its health risks to veterans.  The veteran 
also submitted internet information listing units exposed to 
the Khamisiyah Pit demolition from March 10-13, 1991, an 
article that claims lymphatic cancer is twice as likely for 
Gulf veterans, and excerpts from reports that discuss areas 
affected by radiation released from the Chernobyl accident.

In an August 2005 statement, Dr. P. V. reported that he and 
the veteran found a study that discusses the cellular immune 
activation in Gulf War veterans.  He noted that the study 
demonstrated that there was a sustained increase in the CD4 
positive interferon gamma producing cell frequency in 
lymphoma patients.  He requested reconsideration of the 
veteran's claim based on the study.

In August 2005, the veteran submitted additional information 
from internet sources discussing health risks posed to units 
exposed to the very low level of chemical warfare agents that 
resulted from demolition of munitions at Khamisiyah, the 
relationship between biological warfare vaccines and Gulf War 
related illnesses, lymphomas, and the etiologies and 
pathologies of illnesses related to the Persian Gulf War.

In October 2005, the veteran's claims file was forwarded to a 
VA physician for review and an opinion as to the etiology of 
his non-Hodgkin's lymphoma.  The reviewing physician opined 
that the veteran's lymphoma was not secondary to any event or 
injury in service.  He explained that according to medical 
literature, the cause or etiology of non-Hodgkin's lymphoma 
was not known, and noted that an article the veteran 
indicated likewise.  He noted that medical literature 
indicated that cytogenetics abnormalities and oncogene 
overexpression play a very significant role in the 
pathogenesis of non-Hodgkin's lymphoma. In addition, the 
literature stated that radiation is not the only cause or 
etiology for non-Hodgkin's lymphoma.  He observed that the 
studies and articles submitted by the veteran and Dr. P. V. 
were only investigative reports, and in the hypothesis stage, 
and were speculative and not approved or confirmed by the 
general medical community.  He also commented that the 
government has only recognized non-Hodgkin's lymphoma as 
related exposure to Agent Orange and not to other chemical 
exposures.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Certain 
chronic diseases (to include non-Hodgkins lymphoma as a 
malignant tumor) may be service connected on a presumptive 
basis if manifested to a compensable degree in the first 
postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

It is noteworthy at the outset that non-Hodgkins lymphoma is 
a disease entity that does not fall within the purview of the 
provisions of 38 U.S.C.A. § 1117, and that there are no 
specific presumptions for this disease based on Persian Gulf 
service.  

The record amply shows that the veteran has non-Hodgkin's 
lymphoma.  However, there is no evidence of such disease in 
service; it was first diagnosed eight years postservice (and 
symptoms were described as appearing only shortly prior).  
While Dr. P.V. speculated in October 2002 that "it was very 
possible" that the veteran's lymphoma was existing in his 
body since 1989, he does not identify any clinical findings 
or explain the rationale for this statement, and it must be 
accepted as mere a speculation (as he indicates).  
Accordingly, service connection for non-Hodgkin's lymphoma on 
the basis that such disability became manifest in service and 
persisted, or on a presumptive basis (for lymphoma as a 
chronic disease), is not warranted.  

To establish service connection for non-Hodgkin's lymphoma in 
these circumstances, the evidence must affirmatively show 
that such disability is related to (was incurred or 
aggravated as a result of) an event, injury, or disease in 
service.  The veteran's private physician provided opinions 
in November 2001, October 2002, September 2003, April 2005, 
and August 2005 that attempt to link the veteran's lymphoma 
to service by way of whatever chemical he may have been 
exposed to therein, but his statements are speculative and in 
most instances not supported by rationale.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).   
It is also noteworthy that treatment records of Dr. P. V. in 
January 2001, February 2002, and May 2002 contain comments 
that reflect an even more speculative stance as to a 
relationship between chemicals the veteran may have been 
exposed to in service and his disease.  The April 2000 
treatment record, in particular, admits that such 
relationships have not yet been proven.  In addition, Dr. P. 
V. only pointed to some articles that he believed lent 
support to his opinions, but these documents, as well as 
numerous others that were submitted, contain general, broad-
based information about the disease and veterans, and are not 
specific as to the veteran.  Regarding the theory that the 
non-Hodgkins lymphoma may be related to exposure to Chernobyl 
released radiation, even Dr. P.V.  commented that he could 
not attribute a disease that occurred more than ten years 
later to that incident.  As to the literature about 
ammunition made of depleted uranium, an attempt to confirm 
the veteran's exposure to such ammunition produced a response 
that there were no records of such exposure.

The Board finds the opinions of VA physicians in April 2005 
and October 2005 more persuasive than the speculations of Dr. 
P.V..  In both instances, the claims file was reviewed.  The 
earlier reviewing physician commented that he did not agree 
with Dr. P. V's opinions, and that they were speculative.  He 
found nothing in the veteran's service or postservice medical 
records to link his lymphoma to service.  He discussed each 
of the veteran's theories and explained the rationale for his 
opinions discounting each.  The October 2005 consulting 
physician also opined that that the veteran's non-Hodgkin's 
lymphoma was not related to his military service and provided 
the rationale for his opinion.  He noted that the reports and 
studies submitted by the veteran and Dr. P.V. were in the 
investigative/hypothesis stage and unrecognized by the 
general medical community.

In summary, the record does not support any of the veteran's 
theories of causation of his non-Hodgkins lymphoma linking 
such disease to service.  As was previously noted, the 
disease was not manifested in service, and does not fall 
within the parameters of chronic disease, Persian Gulf, or 
"radiation exposed veteran" (because the veteran does not 
meet the definition of such; see 38 U.S.C.A. 
§ 1112(c)(3)(A)(B)) presumptions.  The analysis then proceeds 
to whether the April and October opinions against the 
veteran's claim or those of Dr. P.V. supporting his claim are 
more probative.  Because the April and October VA opinions of 
VA physicians who reviewed the file, commented on each 
allegation and item of evidence, and answered every 
contention are in more definite terms and supported by more 
complete rationale, the Board finds them more probative.  
Significantly, Dr. P.V. qualifies most of his opinions by 
terms such as possible, or very possible and concedes also 
that the etiology of non-Hodgkins lymphoma is unknown.   

The preponderance of the evidence is against a finding that 
the veteran's non-Hodgkins lymphoma is related to his 
service, and against his claim.  Hence, it must be denied.  


ORDER

Service connection for non-Hodgkin's lymphoma is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


